         Case 1:20-cr-00135-JMF Document 531 Filed 09/09/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     September 3, 2021

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Edgardo Baranco, 20 Cr. 135 (JMF)

Dear Judge Furman,

        The Government respectfully submits this letter motion seeking the Court’s approval to
file portions of the Government’s letter regarding the steps Essex County Correctional Facility
(“ECCF”) is taking to keep defendant Edgardo Baranco safe with redactions pursuant to Rules
10(B) and 10(C)(ii) and (iii) of the Court’s Individual Rules because the proposed redactions relate
to an ongoing and non-public investigation and the narrowly-tailored redactions are also made in
the interest of the defendant’s safety.


                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          by: ____________________________
                                              Danielle R. Sassoon / Andrew K. Chan
                                              Brandon Harper / Jaclyn M. Wood (SAUSA)
                                              Assistant United States Attorneys
                                              Southern District of New York
                                              (212) 637-1115 / 1072 / 2209

cc:    Counsel for Edgardo Baranco (by ECF)


      Application GRANTED. The Clerk of Court is directed to terminate ECF No. 530.

                                    SO ORDERED.




                                                    September 9, 2021
